Attachment to Advisory Action
1.  Applicant’s amendment filed on August 2, 2022 along with Reply Brief has been considered, but is not entered for the following reasons.

2.  In the present amendment instant claim 19 has been rewritten into independent form.

Per MPEP 1206: “Amendments filed on or after the date of filing a brief pursuant to 37 CFR 41.37  and within the time period set forth in 37 CFR 90.3 may be admitted only to:
(A) cancel claims, where such cancellation does not affect the scope of any other pending claim in the proceeding; or 
(B) rewrite dependent claims into independent form.” (MPEP 1206)

3. However, in the present amendment said re-written/amended claim 19 would include both the broad citation of the Tg range of DCPD (50 to about 70ºC), followed by narrower range for Tg of DCPD (55 to 70ºC), which would require a new ground of rejection, such as under 35 USC § 112(b):
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

4. Therefore, the amendment is not entered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764